         Case 1:20-cv-00249-JD Document 28 Filed 03/01/21 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Martha I. O. Mogaji

    v.                                   Civil No. 20-cv-249-JD
                                         Opinion No. 2021 DNH 044
Rosa Chan, et al.


                                 O R D E R

    Martha I. O. Mogaji, proceeding pro se, brings claims

against the owners of property where she rented space for her

restaurant, alleging that the defendants interfered with her

businesses and seized and damaged her property.           The court

previously issued an order that addressed an issue of subject

matter jurisdiction that was raised by the defendants,

specifically whether Mogaji had alleged sufficient facts to show

the required amount in controversy under 28 U.S.C. § 1332.

    In the prior order, issued on January 12, 2021, the court

directed Mogaji to file an amended complaint or an affidavit

that alleged specific facts about the amount in controversy in

this case, which was to include information about the businesses

that she alleged had been harmed.        In response, Mogaji has filed

a “Motion to Amend Caption” and her affidavit.           The defendants

have moved to dismiss for lack of subject matter jurisdiction.

    Previously, the court stated that to support disputed

jurisdiction under § 1332(a), the plaintiff must allege facts to
       Case 1:20-cv-00249-JD Document 28 Filed 03/01/21 Page 2 of 7



show that it is not a legal certainty that the amount in

controversy is less than $75,000.       Abdel-Aleem v. OPK Biotech

LLC, 665 F.3d 38, 42 (1st Cir. 2012).       To carry that burden, the

plaintiff must allege specific facts in an amended complaint or

provide supporting affidavits to substantiate the amount in

controversy.   Id.   The court will dismiss the action if “it is

apparent to a legal certainty, that the plaintiff was never

entitled to recover a sum equal to, or in excess of, the

jurisdictional minimum.”     Esquilin-Mendoza v. Don King

Productions, Inc., 638 F.3d 1, 4 (1st Cir. 2011).

    The court stated that Mogaji’s allegations in her complaint

did not provide enough information to determine the amount in

controversy.   Part of the deficiency was that Mogaji asserted

harm to business entities and did not differentiate between her

own losses and losses to the businesses.        Mogaji was required to

provide additional facts, which were to include facts showing

her relationship to the businesses she alleges were harmed, the

businesses’ status, meaning whether they are incorporated or

not, the amounts she alleges that the businesses lost due to the

defendants’ actions, and the causes of any other losses or

damages that she is seeking.      She was also required to provide

additional facts about a state court writ of possession, that

she was challenging.



                                    2
         Case 1:20-cv-00249-JD Document 28 Filed 03/01/21 Page 3 of 7



    In her new filings, Mogaji states that she “holds power of

attorney to represent the corporate entities involved.”            Doc.

26-2, at *1.     A power of attorney does not give Mogaji, who is

proceeding pro se, the ability to represent a corporate entity

or an unincorporated entity in this court.          See, e.g., Johns v.

Cty. Of San Diego, 114 F.3d 874, 876 (9th Cir. 1997); Stratton

by and through Stratton v. North Carolina, 2021 WL 328884, at *2

(W.D. N.C. Feb. 1, 2021); F.L. Roberts & Co., Inc. v. Land-Air

Express of New England, Ltd., 2017 WL 4820381, at *2 (D. Mass.

Oct. 3, 2017).     For that reason, Mogaji cannot represent or make

claims on behalf of Fharah African Restaurant, Softchars Beauty

Studio, Plaza Prints & Design Studio, Convenience Depot Store,

or Forsyte Von Buren.      Therefore, to the extent her claims are

based on harm or losses to corporate entities, rather than

Mogaji herself, those claims are not part of the case and will

not be considered.      Mogaji may make claims on her own behalf for

losses she suffered as a result of harm to businesses that she

owned.

    Mogaji states that income tax returns would show “losses in

excess of $150,000 in income, products, and properties.”                Doc.

26-2, at *1.     Mogaji does not allege whether those losses were

incurred by her, personally, or by the corporate entities that

she purported to represent.       She may only bring claims on her



                                      3
       Case 1:20-cv-00249-JD Document 28 Filed 03/01/21 Page 4 of 7



own behalf and, therefore, may only claim losses to herself not

to corporate entities.

    With respect to the writ of possession issued by the state

court, Mogaji states that she was deprived of due process in

that proceeding and in the appellate process.         She alleges other

errors in the proceeding and challenges the final decision.

Those allegations cannot be the basis for a claim against the

defendants, however, and provide no basis for the amount in

controversy in this case.

    She further states in regard to the writ of possession that

she “was not able to recover their investment of about

$300,000.”   Doc. 26-2, at *2.     It is not clear who lost $300,000

in investment.   In any case, any alleged infirmities in the writ

of possession do not state a claim in this case and do not

support the amount in controversy.

    Mogaji alleges emotional distress caused by a police

presence during her move.     She states the defendants arranged

for the police and that she was required to pay for the police

detail but does not provide the amount she paid or explain why

she was assessed for that cost.         She also complains about the

police officers’ conduct but does not allege facts to show that

the defendants are liable for any harm caused.         To the extent

she suffered emotional distress based on the defendants’



                                    4
       Case 1:20-cv-00249-JD Document 28 Filed 03/01/21 Page 5 of 7



actions, that is difficult to quantify for purposes of an amount

in controversy, but in the circumstances currently presented to

the court it would not rise to $75,000.        See, e.g., Panano v.

Ocwen Loan Servicing, LLC, 2019 WL 7039629, at *3 (D. Mass. Dec.

20, 2019).

    Mogaji alleges that another tenant destroyed her property,

assaulted her, and discriminated against her based on her race

and that the defendants ignored her complaints about the tenant.

She further alleges that the defendants would inform her

customers about her late payments and pending cases against her,

which caused her customers to leave.       Again, these allegations

require additional detail to understand the extent of the harm

Mogaji suffered from the defendants’ actions or failures to act.

    In her last statement in her affidavit, Mogaji states that

“certain properties destroyed were priceless because they were

handed down antique properties by a gentleman by the name Louis

Cercone who is now deceased.”      Doc. 26-2, at *3.     That statement

does not provide sufficient information about the properties,

their value, and who destroyed them to support the

jurisdictional amount.

    Mogaji’s amended complaint and affidavit do not provide

sufficient facts to show that the amount in controversy in this

case, that is the amount of loss and harm suffered by Mogaji



                                    5
       Case 1:20-cv-00249-JD Document 28 Filed 03/01/21 Page 6 of 7



herself, and not by other entities, and that was caused by the

defendants, meets or exceeds $75,000.       Nevertheless, her

allegations suggest that more facts may be available to support

her assertion of jurisdiction.      Therefore, it is appropriate to

give Mogaji another opportunity to allege sufficient facts to

show the amount in controversy for jurisdiction in this case.

It is important that in an amended complaint, Mogaji provide

allegations about only the harm she personally claims to have

suffered and the loss that resulted from the defendants’

actions.   She cannot claim harm or loss suffered by other

entities or that was caused by others who are not defendants in

this case.



                               Conclusion

    For the foregoing reasons, the plaintiff’s motion to amend

caption (document no. 26) is denied.

    The defendant’s motion to dismiss (document no. 27) is

denied without prejudice to file a motion to dismiss after

Mogaji files an amended complaint.

    Mogaji is given one final opportunity to file an amended

complaint that includes sufficient allegations about the harms

and losses that she, herself, suffered because of the

defendants’ actions or inactions with sufficient detail to show



                                    6
        Case 1:20-cv-00249-JD Document 28 Filed 03/01/21 Page 7 of 7



the amount in controversy in this case.         Mogaji may file the

amended complaint without a motion for leave to do so.           The

amended complaint shall be filed on or before March 30, 2021.

      Failure to file the amended complaint within the time

allowed will result in dismissal of the case for lack of subject

matter jurisdiction.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

March 1, 2021

cc:   Martha I. O. Mogaji, pro se.
      Counsel of record.




                                     7
